NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID A. TROPP,
Plain,tiff-Appellan.t,
\ V.
CONAIR CORPORATION,
Defen,dant-Appellee,
AND - _
BRIGGS & RILEY TRAVELWARE LLC,
Defendant-Appellee,
AND
VF OUTDOOR, INC., BROOKSTONE COMPANY,
INC., AND BROOKSTONE STORES, INC.,
Defenda,n,ts-Appellees,
AND
DELSEY LUGGAGE INC.,
Defen,dant-Appellee,
AND
EAGLE CREEK, INC., FORTUNE BRANDS, INC.,
HP MARKETING CORP. LTD.,
L.C. INDUSTRIES, LLC, OUTPAC DESIGNS INC.,
SAMSONITE CORPORATION, TITAN LUGGAGE
USA, TRAVELPRO INTERNATIONAL INC.,
VICTORINOX SWISS ARMY, INC., TRG

TROPP V. CONAIR CORPORATION 2
ACCESSORIES, LLC, AND MASTER LOCK
COMPANY LLC,
Defendants-Appellees,
AND
EBAGS, INC.,
Defendant-Appellee,
AND
M.AGELLAN’S INTERNATIONAL TRAVEL
CORPORATION,
Defendan,t-Appellee,
AND
TUMI, INC.,
Defendant-Appellee,
AND `
WORDLOCK, INC.,
Defendant-Appellee.
2011-1583
Appea1 from the United States District C0urt for the
Eastern District of New Y0rk in case n0. 08-CV-4446,
Ji1dge Eric N. Vita1ian0.
ON MOTION
Bef0re LINN, Circuit Judge.
0 R D E R

3 TROPP V. CONAlR CORPORATION
David A. Tropp moves to stay briefing in this appeal
pending decisions by this court in Akam,ai Techn,oZogies,
Inc. v. Limelight Networks, Inc., No. 2009-1372 and
McKesson Technologies Inc. v. Epic Systems Corp., No.
2010-1291, both currently pending en bona Appe1lees
oppose.
We note that oral arguments in Akamai and McKes-
son were held on November 18, 2011.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is denied. The revised official caption is
reflected above.
FOR THE COUR'l‘
JAN 04 2012
lsi J an I~Iorba1__\;
Date J an Horbaly
C1erk
` cc: Rona1d D. Co1ernan, Esq F|LED
Jeffrey A. Schwab, Esq. u‘ST[;E¢(;§li'§-fy-S;§,ie1\_P¢?;iE;‘iEi'_1S\1!:UH
Brian Andrew Carpenter, ESq.
Wi1liarn L. Prickett, ESq. JAN 0 4 2012
Christopher Francis Lonegro, Esq.
' Zachary Berk, Esq. _|A\\|l-l{)RBAL¥
Janet L. Cu1lun1, Esq. CLERK
Robert J. Kenney, Esq.
Gary M. Butter, Esq.
Thon1as F. Fitzpatrick, Esq.
s23